                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                               SOUTHEASTERN DIVISION

MITCHELL WOOD,                              )
                                            )
                      Plaintiff,            )
                                            )
v.                                          )       Case No. 1:18 CV 133 ACL
                                            )
JUSTIN WOOTEN,                              )
                                            )
                      Defendant.            )

                              MEMORANDUM AND ORDER

       Plaintiff Mitchell Wood filed this action against Defendant Justin Wooten under 42

U.S.C. § 1983 for unreasonable seizure in violation of his Fourth Amendment rights. Presently

pending before the Court is Defendant Justin Wooten’s Motion for Summary Judgment. (Doc.

27.) Also pending is the Defendant’s Motion to Exclude the Expert Testimony of Kevin Reaves

and Lynda Hartwick. (Doc. 18.) For the reasons set forth below, the Motion for Summary

Judgment will be granted.

I.     Background

       As taken from Wooten’s Statement of Uncontroverted Material Facts (Doc. 29), and

Wood’s Response to such (Doc. 31), the facts relevant to the motion are as follows:

        Defendant Wooten was employed as a deputy sheriff of Scott County, Missouri, at all

relevant times. On October 22-23, 2016, Plaintiff Wood was driving an automobile in Scott

County. Scott County Deputy Sheriff Toby Haynes initiated a traffic stop on the vehicle Wood

was driving due to an inoperable headlight. Wood confirmed the next day that the vehicle had a

headlight out and he changed it. Haynes pulled Wood’s vehicle over after midnight, at around




                                                                                      Page 1 of 13
1:34 a.m. Wood produced his license and insurance card to Haynes. Haynes went back to his

patrol vehicle to have communications run Wood’s identification for driving status.

       Dispatch at the Scott County Sheriff’s Department told Haynes that Wood had a warrant

for a City of Dexter ticket. Dispatch verified the warrant upon Haynes’ request. Wood does not

contest that there was a warrant outstanding for his arrest when Haynes stopped him.1 Haynes

called Wooten on his cell phone from the site of the traffic stop to advise him that Wood was

Shawn Wood’s husband and that Wood had an outstanding warrant on a traffic ticket from

Dexter.2 Wooten told Haynes that he would call the Sheriff and then call Haynes back. Wooten

contacted the Sheriff, who told Wooten to treat Wood like anyone else and bring him in if he has

a warrant. Wooten called Haynes back and told him to bring Wood in on the warrant.

       Haynes never told Wood that he was under arrest and Wood did not believe he was under

arrest at that time. Haynes did not handcuff Wood. Wood rode in the front seat of Haynes’

patrol car during the fifteen-minute ride from the location of the stop to the jail.

       Upon arriving at the Scott County Sheriff’s Department in the early morning of October

23, 2016, Wood and Haynes were met by Wooten in the parking lot. Haynes and Wooten talked

about the headlight being out and the warrant for Wood’s arrest. Wooten handcuffed Wood and

told him that he was under arrest for driving while intoxicated (“DWI”).3


1
 Wood objects to Defendant’s statements of fact regarding what Dispatch told Haynes, on the
basis that it constitutes inadmissible hearsay. (Doc. 31 at §§ 9, 11.) “It is not improper….for an
officer to rely on hearsay to establish the facts to support an arrest or charge.” Riddle v. Riepe,
866 F.3d 943, 948 (8th Cir. 2017). Wood’s hearsay objections will, therefore, be overruled.
2
 While not relevant to the determination of the Motion for Summary Judgment, Plaintiff Wood
and his wife Shawn Wood were separated at the time of the traffic stop, and it was rumored that
Shawn Wood and the Sheriff were involved in a romantic relationship. When Plaintiff Wood
advised Haynes of the identity of his spouse, Haynes contacted Wooten for guidance.
3
 As noted, the parties dispute the validity of the DWI arrest by Wooten. For clarity, the record
reflects that both Haynes and Wooten detected an odor of alcohol on Wood’s breath when he
                                                  2
       In his Complaint, Wood asserts a single cause of action against Wooten in his individual

capacity pursuant to 42 U.S.C. § 1983. Wood alleges that Wooten unlawfully arrested him

without probable cause for DWI. He claims that Wooten, in arresting and jailing Wood and

causing a mug shot to be taken of Wood without a warrant or probable cause, made an

unreasonable seizure in violation of Wood’s Fourth Amendment right to be free from unlawful

arrest and seizures. Wood claims that, as a direct result of Wooten’s actions, he suffered

emotional harm and distress and monetary loss. Specifically, Wood alleges that he was forced to

resign from his job as Superintendent of Schools and suffered humiliation and ridicule. He seeks

compensatory damages, punitive damages, and attorney’s fees.

II.    Summary Judgment Standard

       Pursuant to Federal Rule of Civil Procedure 56(a), a district court may grant a motion for

summary judgment if all of the information before the court demonstrates that “there is no

genuine issue as to any material fact and the moving party is entitled to judgment as a matter of

law.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The burden is on the moving party.

City of Mt. Pleasant, Iowa v. Associated Elec. Co-op. Inc., 838 F.2d 268, 273 (8th Cir. 1988).

After the moving party discharges this burden, the nonmoving party must do more than show

that there is some doubt as to the facts. Matsushita Elec. Industrial Co. v. Zenith Radio Corp.,

475 U.S. 574, 586 (1986). A genuine issue of material fact is not the “mere existence of some

alleged factual dispute between the parties.” State Auto. Ins. Co. v. Lawrence, 358 F.3d 982, 985



arrived at the Sheriff’s Department. According to Haynes, Wood admitted he had drunk alcohol.
Upon noticing that odor, Wooten placed Wood under arrest for suspicion of DWI. (Doc. 32-3 at
18.) Shortly thereafter, Haynes administered breath tests to assess the concentration of alcohol in
Wood’s blood. Id. at 21. The first test was ineffective because Wood did not blow into the tube
correctly. Id. The second test revealed a blood alcohol concentration of .109, which is over the
legal limit in Missouri. Id. at 22-25. This information was not considered in determining the
Motion for Summary Judgment.
                                                3
(8th Cir. 2004). “Instead, the dispute must be outcome determinative under prevailing law.”

Mosley v. City of Northwoods, 415 F.3d 908, 910-11 (8th Cir. 2005) (internal quotations

omitted). A fact is material when it “might affect the outcome of the suit under the governing

law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

         The nonmoving party bears the burden of setting forth specific facts showing that there is

sufficient evidence in his favor to allow a jury to return a verdict for him. Anderson, 477 U.S. at

249; Celotex, 477 U.S. at 324. “If ‘opposing parties tell two different stories,’ the court must

review the record, determine which facts are material and genuinely disputed, and then view

those facts in a light most favorable to the nonmoving party – as long as those facts are not ‘so

blatantly contradicted by the record . . . that no reasonable jury could believe’ them.” Reed v.

City of St. Charles, Mo., 561 F.3d 788 (8th Cir. 2009) (quoting Scott v. Harris, 550 U.S. 372,

380 (2007)). Self-serving, conclusory statements without support are not sufficient to defeat

summary judgment. Armour and Co., Inc. v. Inver Grove Heights, 2 F.3d 276, 279 (8th Cir.

1993).

         In ruling on a motion for summary judgment, the court must review the facts in a light

most favorable to the nonmoving party and give that party the benefit of any inferences that

logically can be drawn from those facts. Matsushita, 475 U.S. at 587; Woods v. DaimlerChrysler

Corp., 409 F.3d 984, 990 (8th Cir. 2005). The Court may not “weigh the evidence in the

summary judgment record, decide credibility questions, or determine the truth of any factual

issue.” Kampouris v. St. Louis Symphony Soc., 210 F.3d 845, 847 (8th Cir. 2000). The court is

required, however, to resolve all conflicts of evidence in favor of the nonmoving party. Robert

Johnson Grain Co. v. Chemical Interchange Co., 541 F.2d 207, 210 (8th Cir. 1976).




                                                 4
III.    Discussion

        Wooten argues that he is entitled to summary judgment because the undisputed facts

known by Wooten at the time of Wood’s arrest objectively demonstrate that Wooten had

probable cause to arrest Wood on the active arrest warrant and to arrest Wood for violating

Missouri traffic law. He contends that the subjective reason that Wooten may have stated at the

time of Wood’s arrest is completely irrelevant in determining whether the facts known by

Wooten at the time of the arrest objectively demonstrate that there was probable cause to arrest

Wood. Wooten further argues that Wood’s claim is barred by qualified immunity because the

undisputed facts demonstrate that Wooten had at least arguable probable cause to arrest Wood

and the controlling precedent in the Eighth Circuit did not clearly establish that Wooten’s

conduct in arresting Wood would violate Wood’s Fourth Amendment rights.

        In Response, Wood argues that the existence of the active arrest warrant does not play a

role in the analysis. Wood contends that he was arrested for DWI, and not pursuant to the

existing warrant. Similarly, Wood argues that because he was not arrested for an inoperable

headlight and charges were never filed with regard to that violation, the inoperable headlight

cannot provide probable cause for his arrest. Finally, Wood contends that qualified immunity

does not apply because Wooten did not make a good faith reasonable mistake in arresting Wood

for DWI but, rather, intentionally violated Wood’s rights and forged evidence in connection with

the arrest.

        Wood also filed Plaintiff’s Statement of Additional Material Facts, which consists

primarily of alleged facts occurring after Wood’s arrest. (Doc. 32 at p. 1-4.) For example,

Plaintiff claims that Wooten forged a probable cause affidavit purportedly signed by Haynes


                                                5
related to Wood’s arrest for DWI; someone altered Haynes’ narrative report without Haynes’

knowledge or consent to add facts related to intoxicants; and Wooten was aware of rumors of

Wood’s estranged wife Shawn Wood having an affair with the Scott County Sheriff. Wooten

has filed a Response to Wood’s Statement of Additional Facts, and objects to the majority of the

allegations on the basis they are irrelevant and immaterial to the issue of whether there was

probable cause to arrest Wood. (Doc. 35.)

A.     Plaintiff’s Fourth Amendment Claim

       To support a claim under Section 1983, a plaintiff must allege (1) that the defendant acted

under color of state law; and (2) that the defendant’s alleged conduct deprived the plaintiff of a

constitutionally, protected federal right. See Schmidt v. City of Bella Villa, 557 F.3d 564, 571

(8th Cir. 2009). There is no dispute that Wooten acted under color of state law. Rather, the

parties dispute whether Wooten violated Wood’s constitutional rights under the Fourth

Amendment.

       “The Fourth Amendment right to be free from unreasonable searches and seizures

requires that arrests be based on probable cause.” Williams v. City of Alexander, Ark., 772 F.3d

1307, 1310 (8th Cir. 2014). “A warrantless arrest is consistent with the Fourth Amendment if it

is supported by probable cause, and an officer is entitled to qualified immunity if there is at least

‘arguable probable cause.’” Borgman v. Kedley, 646 F.3d 518, 522-23 (8th Cir. 2011) (quoting

Walker v. City of Pine Bluff, 414 F.3d 989, 992 (8th Cir. 2005)). “‘Probable cause exists if the

totality of facts based on reasonably trustworthy information would justify a prudent person in

believing the individual arrested had committed an offense.’” Williams, 772 F.3d at 1310

(internal alterations omitted) (quoting Flynn v. Brown, 395 F.3d 842, 844 (8th Cir. 2005)). As

the Eighth Circuit Court of Appeals has clarified, “[T]he issue is whether the police officers had


                                                  6
probable cause to arrest [the person] for violating [a statute or ordinance], not whether he would

have been convicted for violating [that statute or ordinance].” United States v. Hawkins, 830

F.3d 742, 746 (8th Cir. 2016).

       It is firmly established that “an arrest executed pursuant to a facially valid warrant

generally does not give rise to a cause of action under 42 U.S.C. § 1983 against the arresting

officer.” Fair v. Fulbright, 844 F.2d 567, 569 (8th Cir. 1988) (citation omitted).

       The facts relevant to Wood’s arrest are largely undisputed. Wood admitted that his

headlight was out when he was pulled over by Haynes after midnight on October 23, 2016.

(Doc. 31 at ¶¶ 4, 5.) Missouri law provides that “[n]o person shall drive…any vehicle…on any

street or highway during the times when lighted lamps are required unless such vehicle or

combination of vehicles displays lighted lamps and illuminating devices as hereinafter in this

chapter required.” Mo. Rev. Stat. § 307.040.1. It further provides that “[a]t the times when

lighted lamps are required, at least two lighted lamps shall be displayed, one on each side of the

front of every motor vehicle…” Mo. Rev. Stat. § 307.105.1. The term “‘when lighted lamps are

required’ means at any time from a half-hour after sunset to a half-hour before sunrise…” Mo.

Rev. Stat. § 307.020(9). The violation of these provisions are infractions. Mo. Rev. Stat. §§

307.040.2, 307.105.2.

       “Any traffic violation, however minor, provides probable cause for a traffic stop.”

United States v. Bloomfield, 40 F.3d 910, 915 (8th Cir. 1994). The Eighth Circuit has further

held that officers have probable cause to arrest an individual for minor infractions, even if the

offense is not “arrestable” under state law. See United States v. Perdoma, 621 F.3d 745, 749 (8th

Cir. 2010) (holding officer had probable cause to arrest for crime that was an infraction under

Nebraska law); United States v. Burtton, 599 F.3d 823, 830 (8th Cir. 2010) (same).


                                                 7
       Here, based on the undisputed facts at the time, Haynes had probable cause to arrest

Wood for violation of Missouri traffic law for driving with an inoperable headlight at night. See

Mo. Rev. Stat. §§ 307.040, 307.105. Wooten was aware that Wood had been driving with one

headlight because Haynes conveyed this information to him. Although Wood disputes that

Haynes informed Wooten about the headlight during their telephone communications at the

scene of the stop, he admits Haynes and Wooten discussed the headlight violation in person in

the parking lot of the jail prior to Wood’s arrest. (Doc. 31 at ¶ 24.)

       Wooten was entitled to rely on Haynes’ statements in determining if there was probable

cause to arrest Wood. See Riddle v Riepe, 866 F.3d 943, 948 (8th Cir. 2017) (officers may rely

on hearsay to establish the facts to support an arrest or charge); United States v. Edwards, 891

F.3d 708, 711 (8th Cir. 2018) (probable cause may be based on the collective knowledge of all

law enforcement officers involved in investigation), cert. denied, 139 S. Ct. 349 (2018).

       Wooten also had probable cause to arrest Wood on the active arrest warrant. The

undisputed facts reveal that there was an active arrest warrant for Wood for a City of Dexter

traffic violation. Dispatch verified the warrant upon Haynes request, and Haynes communicated

this information to Wooten at the scene of the stop and again in the parking lot of the jail.

Haynes was entitled to rely on the hearsay statement from Dispatch, just as Wooten was in turn

entitled to rely on Haynes’ hearsay statement. Wood was not placed under arrest at the scene of

the traffic stop. Wooten was aware of the active arrest warrant prior to arresting Wood, as he

directed Haynes to bring Wood in on the warrant. The valid arrest warrant, therefore, serves as

an independent basis providing probable cause for Wood’s arrest.

       Wood argues that neither the existence of the active arrest warrant nor the headlight

violation provide probable cause for his arrest because he was not arrested for these reasons but


                                                  8
was instead arrested for DWI. He notes that Wooten cites Fair v. Fulbright, 844 F.2d 567, 569

(8th Cir. 1988), for the proposition that “[a]n arrest executed pursuant to a facially valid warrant

generally does not give rise to a cause of action under 42 U.S.C. § 1983 against the arresting

officer.” Wood contends that this holding does not aid Wooten because Wood was not arrested

pursuant to the warrant.

        It is undisputed that Wooten told Wood he was under arrest for DWI rather than the

Dexter warrant or the traffic violation. Nevertheless, Wood’s argument that Wooten’s stated

grounds for arrest means that probable cause was lacking is misplaced.

        An arresting officer’s “subjective intentions play no role in ordinary probable-cause

Fourth Amendment analysis.” Whren v. United States, 517 U.S. 806, 813 (1996). In Devenpeck

v. Alford, the United States Supreme Court examined probable cause in the context of an arrest

and held that even if an officer invokes the wrong offense at the time of an arrest, probable cause

for the arrest still exists as long as the facts known to the officer would provide probable cause to

arrest for the violation of some other law. 543 U.S. at 153.

        The Eighth Circuit Court of Appeals has similarly recognized that the validity of an arrest

does not turn on the reason stated for the arrest. See Greenman v. Jessen, 787 F.3d 882, 889 (8th

Cir. 2015) (“even if [the arresting officer] cited a different offense when he arrested [the

plaintiff], ‘probable cause for the arrest still exist[ed] as long as the facts known to the officer

would provide probable cause to arrest for the violation of some other law’”) (quoting United

States v. Demilia, 771 F.3d 1051, 1054 (8th Cir. 2014)). An officer’s “subjective reason for

making the arrest need not be the criminal offense as to which the known facts provide probable

cause.” Demalia, 771 F.3d at 1054 (quotation omitted). See also Rodgers v. Knight, 781 F.3d

932, 939 (8th Cir. 2015) (officers had probable cause to arrest plaintiff when there was a warrant


                                                   9
for his arrest based on failure to appear; warrant “justified the seizure whether or not other

reasons articulated by the officers—including unlawful use of a weapon—were also sufficient”);

United States v. Lester, 647 F.2d 869, 873 (8th Cir. 1981) (“the validity of the arrest should be

judged by whether the arresting officers actually had probable cause for the arrest, rather than by

whether the officers gave the arrested person the right reason for the arrest”). Indeed, the Eighth

Circuit Court of Appeals “ha[s] upheld the lawfulness of an arrest based on probable cause even

where the arresting officers testified that they believed probable cause was lacking.” Bowden v.

Meinberg, 807 F.3d 877, 881 (8th Cir. 2015) (citing Warren v. City of Lincoln, Neb., 864 F.2d

1436, 1439-41 (8th Cir. 1989)).

       Wood’s reliance on Fair v. Fulbright, 844 F.2d 567, 569 (8th Cir. 1988), is unavailing.

In Fair, the Eighth Circuit simply held that the arrest of an individual with an active arrest

warrant does not give rise to a cause of action for false arrest. Id. at 569. Contrary to Wood’s

suggestion, Fair did not hold that the arresting officer’s subjective reason for making the arrest is

relevant in determining whether probable cause exists. Wood attempts to place undue emphasis

on the Court’s use of the word “pursuant to.” The well-established law discussed above reveals

that the subjective intent of the officer is irrelevant to the probable cause analysis. Thus, the

relevant inquiry is whether the facts known to the officers at the time Wood was arrested would

have provided probable cause to arrest Wood for the violation of some law. In this case, Wooten

had probable cause to arrest Wood on both the active warrant and for violating Missouri traffic

law.

       Wood next argues that, even assuming he was legitimately arrested for a broken headlight

or the Dexter warrant, he can only be held long enough to process those offenses and any delay

longer than that is unreasonable. Wood cites Wayland v. City of Springdale, Ark., 933 F.2d 668


                                                 10
(1991) and County of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991) in support of these

propositions. In Wayland, the Eighth Circuit held that police officers could be held liable for the

detention of an individual for six days following a warrantless arrest, even though they had

probable cause for the arrest and they were not responsible for the delay in arraignment. 933

F.2d at 670. The Court stated that the relevant inquiry was “whether the delay in arraignment

was permissible,” and a defendant may be detained “only for as long as it takes to process ‘the

administrative steps incident to arrest.’” Id. (quoting Gerstein v. Pugh, 420 U.S. 1003, 114

(1975).

          In McLaughlin, the Supreme Court held that probable cause determinations must occur

no later than 48 hours after arrest. 500 U.S. at 56. The Court, however, noted that even probable

cause determinations made within 48 hours may be found unreasonable. Id. Examples of such

unreasonable delay “are delays for the purpose of gathering additional evidence to justify the

arrest, a delay motivated by ill will against the arrested individual, or delay for delay’s sake.” Id.

The Court instructed that courts should allow a substantial degree of flexibility in evaluating

whether a delay is unreasonable and cannot ignore “often unavoidable delays” such as those

caused by transporting arrested persons from one facility to another, handling late-night

bookings, obtaining the presence of an arresting officer, or “other practical realities.” Id. at 57.

          Here, although Wood accurately notes that a finding of probable cause for an arrest does

not necessarily foreclose a claim of unreasonable delay, he offers no evidence of an unreasonable

delay in this case. Neither party provides the exact time Wood arrived at the Scott County jail or

the time he was released. It is undisputed that Wood was not pulled over by Haynes until

approximately 1:30 a.m. on October 23, 2016, and that the drive from the site of the traffic stop

to the jail was approximately fifteen minutes. Wood testified in his deposition that he was


                                                 11
released from the jail later that same morning. He did not recall the time he was released, but

indicated that it was probably after 6:00 a.m. and it was before noon. (Doc. 32-7 at p 27.)

During this time, he testified that he was processed and was placed on a bench in an open area of

the jail rather than a jail cell. Id. Wood was ultimately released after the bond was posted on

the Dexter warrant for the traffic violation. Id. at p. 27-28. Wood has cited no authority for a

finding of unreasonable delay under these circumstances.

         In sum, the undisputed facts known to Wooten at the time of Wood’s arrest establish that

he had probable cause to arrest Wood on both the active arrest warrant and for committing an

infraction by driving at night with only one working headlight. Neither Wooten’s stated reason

for the arrest nor any other potential subjective motivations vitiate the lawfulness of Wood’s

arrest. Wood has presented no evidence supporting a finding that the duration of Wood’s

processing was unreasonably long. Moreover, the additional facts alleged by Wood regarding

events occurring after the arrest are irrelevant to the issues presented in the instant motion and

will not be discussed. For these reasons, Wooten is entitled to summary judgment on Wood’s

Fourth Amendment claim.

         B.     Qualified Immunity

         The Court declines to evaluate Wooten’s qualified immunity defense, as the Fourth

Amendment claim has already been resolved, eliminating the need to consider qualified

immunity.


         Accordingly,

         IT IS HEREBY ORDERED that Defendant Justin Wooten’s Motion for Summary

Judgment (Doc. 27) is granted. A separate Judgment will accompany this Memorandum and

Order.

                                                 12
       IT IS FURTHER ORDERED that all pending motions be denied as moot.


                                        /s/ Abbie Crites-Leoni
                                        ABBIE CRITES-LEONI
                                        UNITED STATES MAGISTRATE JUDGE

Dated this 22nd day of October, 2019.




                                         13
